            Case 1:18-cv-05187-PAE Document 31 Filed 01/07/19 Page 1 of 2




Peter G. Dilworth
                                  DILWORTH & BARRESE, LLP                              George M. Kaplan
Rocco S. Barrese                           Attorneys at Law                            Kimberly T. Nguyen*
Jaksha C. Tomic                    1000 Woodbury Road, Suite 405                       Joyce F. Liu
                                     Woodbury, New York 11797                          ________
Stephen R. Barrese
                                                                                       *Admitted in NJ only
Michael J. Musella                              _____
_______                               Telephone (516) 228-8484
                                      Facsimile (516) 228-8516                         Sun J. Kim**
Of Counsel                         Email iplaw@dilworthbarrese.com                     ________
Matthew W. Siegal                                                                      **Licensed Patent Agent
Michael A. Scaturro                       Matthew W. Siegal
                                         Direct (516) 224-1621
                                      msiegal@dilworthbarrese.com


                                             January 7, 2019

      BY ECF

      The Honorable Paul A. Engelmayer
      United States District Judge
      United States District Court for the
       Southern District of New York
      Thurgood Marshall U.S. Courthouse
      40 Foley Square
      New York, New York 10007

              Re:     Khaled v. Bordenave, No. 18 Civ. 5187 (PAE)(DF)

      Dear Judge Engelmayer:

              We represent Defendant Business Moves Consulting Inc. d/b/a/ Business Moves.
      Please note that Defendant Curtis Bordenave has notified us that he no longer consents
      to be represented by the same firm representing Business Moves and indicated that we
      no longer represent him in this action. We are in the process of preparing papers to
      formalize his instructions.
              We write jointly with counsel for Plaintiffs Khaled M. Khaled (“Khaled”) and
      ATK Entertainment, Inc. (“ATK”) (collectively “Plaintiffs”) to request a three (3) month
      extension of the discovery deadlines in this case. This is the first request for an extension
      of the discovery deadlines. The parties have exchanged written discovery and responses
      thereto. The parties have collected paper and electronic documents from their clients and
      are preparing to exchange documents electronically. The parties have also entered into a
      Stipulated Protective Order and conducted a settlement conference with Magistrate
      Freeman.
         Case 1:18-cv-05187-PAE Document 31 Filed 01/07/19 Page 2 of 2
The Honorable Paul A. Engelmayer
January 7, 2019
Page 2

      The current and proposed discovery deadlines are presented below. Upon
approval by the Court, the parties will submit an updated Case Management Plan and
Scheduling Order.
       The next Case Management Conference is set for Friday, February 22, 2019, at
10:30 am.


Activity                                 Current Deadline          Proposed Deadline
All fact discovery completed by          January 23, 2019          April 26, 2019
Depositions to be completed by           January 23, 2019          April 26, 2019
Request to admit to be served by         December 7, 2018          March 8, 2019
All expert discovery completed by        March 9, 2019             June 10, 2019



Respectfully submitted,

DILWORTH & BARRESE, LLP                    FROSS ZELNICK LEHRMAN &
                                           ZISSU, P.C.


By:    Matthew W. Siegal/s                 By:    David Donahue/s
       Matthew W. Siegal                          Craig S. Mende
1000 Woodbury Road, Suite 405                     David Donahue
Woodbury, NY 11797                                Sean F. Harb
Tel: (516) 228-8484                        4 Times Square, 17th Floor
Email: msiegal@dilworthbarrese.com         New York, New York 10036
                                           Tel: (212) 813-5900
Attorneys for Defendant Business Moves     Email: cmende@fzlz.com
                                                   ddonahue@fzlz.com
                                                  sharb@fzlz.com

                                            Attorneys for Plaintiffs




{F2729972.7 }
